Seawell,
dissenting: I do not agree with the legal conclusion reached in this case. When it is found as facts that the taxpayer and her husband were engaged in the real estate business, and that this business was “ tied ” up for two years, by suit brought by the stepson as next friend to his father and that the $6,500 attorney fee was paid to defend the suit and by the defense the business was untied, then neither the Joyce case nor the Field case cited is, in my opinion, authority for the decision.
It is my opinion that the attorney fee paid under the circumstances detailed is a deductible ordinary and necessary business expense under section 214 (a) (1) of the Revenue Act of 1921.
LaNsdoN, Smith, Trussell, and VaN Fossan agree with this dissent.